EXHIBIT 10.2

RESTRICTED STOCK AGREEMENT



            This Restricted Stock Agreement ("Agreement") dated September 21,
2010 (the "Award Date"), is by and between Bar Harbor Bankshares, a Maine
corporation (the "Company"), and _____________________ (the "Grantee").

            WHEREAS, the Company has adopted the Bar Harbor Bankshares and
Subsidiaries Equity Incentive Plan of 2009 (the "Plan"), pursuant to which
awards of restricted shares of the Company’s common stock may be granted to
Directors of the Company; and

            WHEREAS, the Board has determined that it is in the best interests
of the Company and its stockholders to grant the restricted stock award provided
for herein (the "Restricted Stock Award") to the Grantee in connection with the
Grantee’s services to the Company, such grant to be subject to the terms set
forth herein.

            NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants set forth in this Agreement, and intending to be legally bound hereby,
the Grantee and the Company (collectively, the "Parties") hereby agree as
follows:



            1.      Incorporation by Reference, Etc. The provisions of the Plan
are hereby incorporated herein by reference. Except as otherwise expressly set
forth herein, this Agreement shall be construed in accordance with the
provisions of the Plan and any capitalized terms not otherwise defined in this
Agreement shall have the definitions set forth in the Plan. The Company Board
shall have final authority to interpret and construe the Plan and this Agreement
and to make any and all determinations under them, and its decision shall be
binding and conclusive upon the Grantee and the Grantee’s legal representative
in respect of any questions arising under the Plan or this Agreement.





            2.     Grant of Restricted Stock Award. The Company hereby grants to
the Grantee a restricted stock award (the "Restricted Stock Award") consisting
of 200 shares of common stock of the Company par value $2.00 per share
(hereinafter called the "Restricted Shares"), on the terms and conditions set
forth in this Agreement and as otherwise provided in the Plan. The Restricted
Shares shall vest in accordance with Section 3(a) hereof.





           3.  Terms and Conditions.



            (a) Vesting. One hundred percent (100%) of the Restricted Shares
shall vest and become non-forfeitable on the Award Date.

            (b) Taxes. The Grantee shall pay to the Company promptly upon
request, and in any event at the time the Grantee recognizes taxable income in
respect of the Restricted Stock Award, an amount equal to the taxes, if any, the
Company determines it is required to withhold under applicable tax laws with
respect to the Restricted Shares. Such payment shall be made in the form of
cash.

            (c) Certificates. Certificates evidencing the Restricted Shares
shall be issued by the Company and shall be registered in the Grantee’s name on
the stock transfer books of the Company promptly after the date hereof, but
shall remain in the physical custody of the Company or its designee at all times
prior to, in the case of any particular Restricted Shares, the date that is
three (3) months after the date on which the Grantee’s cessation of Board
membership occurs, for any reason (the "Restriction Expiration Date"). As a
condition to the receipt of this Restricted Stock Award, the Grantee shall
deliver to the Company a stock power, duly endorsed in blank, relating to the
Restricted Shares.

            (d) Rights as a Stockholder; Dividends. The Grantee shall be
entitled to dividends with regard to the Restricted Shares. As soon as
practicable following the Restriction Expiration Date of any Restricted Shares,
certificates for such vested Restricted Shares shall be delivered to the Grantee
or the Grantee’s beneficiary along with the stock power relating thereto. The
Grantee shall have voting rights as of the Award Date.

            (e) Restrictive Legend. All certificates representing Restricted
Shares shall have affixed thereto a legend in substantially the following form,
in addition to any other legends that may be required under federal or state
securities laws:

> > > THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK
> > > REPRESENTED HEREBY ARE SUBJECT TO THE RESTRICTIONS, TERMS AND CONDITIONS
> > > (INCLUDING FORFEITURE PROVISIONS AND RESTRICTIONS AGAINST TRANSFER)
> > > CONTAINED IN THE BAR HARBOR BANKSHARES AND SUBSIDIARIES EQUITY INCENTIVE
> > > PLAN OF 2009 AND AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER OF
> > > SUCH SHARES AND BAR HARBOR BANKSHARES OR ITS AFFILIATES. A COPY OF THE
> > > PLAN AND AGREEMENT ARE ON FILE IN THE OFFICE OF THE CLERK OF BAR HARBOR
> > > BANKSHARES.

            (f) Transferability. This Restricted Stock Award and the Restricted
Shares may not at any time prior to the Restriction Expiration Date (as to any
particular Restricted Share) be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by the Grantee and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company; provided, that the designation of
a beneficiary shall not constitute an assignment, alienation, pledge,
attachment, sale, transfer or encumbrance.



            4.  Miscellaneous.





            (a)  Notices. Notices hereunder shall be mailed or delivered to the
Company at its principal place of business and shall be mailed or delivered to
the Grantee at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other-party in
writing.





            (b) Plan. By signing this Agreement, the Grantee acknowledges that
the Grantee has received a copy of the Plan and has had an opportunity to review
the Plan and agrees to be bound by all the terms and provisions of the Plan.





            (c) Amendment. This Agreement may be amended, in whole or in part
and in any manner not inconsistent with the provisions of the Plan, at any time
and from time to time, by written agreement between the Company and the Grantee;
provided, however, that this Agreement may be unilaterally amended by the
Company to the extent required to comply with applicable law.





            (d) Beneficiary Designation. The Grantee may file with the Board a
written designation of a beneficiary on such form as may be prescribed by the
Board and may, from time to time, amend or revoke such designation. If no
designated beneficiary survives the Grantee, the executor or administrator of
the Grantee’s estate shall be deemed to be the Grantee’s beneficiary.





            (e) Binding Effect; Successors; Assigns. The terms of this Agreement
shall be binding upon and inure to the benefit of the Company, its successors
and assigns, and of the Grantee and the beneficiaries, executors,
administrators, heirs and successors of the Grantee.





            (f)  Governing Law. This Agreement shall be governed by the laws of
the State of Maine without regard to conflicts of law principles thereof.



            IN WITNESS WHEREOF, the parties have executed this Agreement on the
date first above written.

 

BAR HARBOR BANKSHARES  

 

By:
Its:

 

GRANTEE

Name:

                                                       